DETAILED ACTION
This is in response to communication filed on 2/17/2022.
Status of Claims
Claims 1 – 9, 11, 13 – 17, and 19 – 26 are pending, of which claims 1, 11, 17, and 23 are in independent form.

Allowable Subject Matter
Claims 1 – 9, 11, 13 – 17, and 19 – 26 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details of a configuration register comprising bits indicating a link management command, encoding a control skip ordered set with the link management command, and transmitting the control skip ordered set across a link, as are now included in independent claim 1, in combination with the other elements recited, which is not found in the prior art of record. 
The primary reason for the allowance of the claims in this application is the inclusion of the specific details of detecting an error in a bitstream at a retimer, a configuration register comprising bits indicating a link management command, and encoding a control skip ordered set with the link management command based on the detected error, as are now included in independent claims 11, 17, and 23, in combination with the other elements recited, which is not found in the prior art of record.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application 2021/0391973 teaches a skip ordered set control logic to increase/decrease transmission intervals.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN G SNYDER/Primary Examiner, Art Unit 2184